DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to Amendments filed on 02/15/2022.
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-20 distinguish over the prior art for the following reasons:As per claim 1, the primary reason for the indication of the filed subject matter as free of prior art, is the inclusion of the following limitations, in the specific combination claimed by the applicant: A system for an artificial intelligence alimentary professional support network for vibrant constitutional guidance, the system comprising: a computing device; a diagnostic engine operating on the computing device, the diagnostic engine designed and configured to: receive a biological extraction related to a user, the biological extraction containing an element of user data; generate a diagnostic output as a function of the element of user data, wherein the generating further comprises: receiving, by the diagnostic a first training set including a plurality of data entries, each first data entry of the plurality of data entries including an element of physiological state data and a correlated first prognostic label; receiving, by the diagnostic engine operating on the computing device, a second training set including a plurality of second data entries, each second data entry including a second prognostic label and a correlated ameliorative process label; training, iteratively, by the diagnostic engine operating on the computing device, a first machine-learning model using the first training set and a prognostic label learner machine-learning process; Page 5 of 21 Caldwell Intellectual Property Law, LLC 200 Clarendon St.training, iteratively, by the diagnostic engine operating on the computing device, a second machine-learning model using the second training set and an ameliorative process label learner machine-learning process; generating, by the diagnostic engine operating on the computing device, a first prognostic output of the user using the element of user data and the first machine-learning model, wherein the first machine- learning model uses the element of user data as an input to output the first prognostic output; generating, by the diagnostic engine operating on the computing device, an ameliorative output using the first prognostic output and the second machine-learning model, wherein the second machine- learning model uses the first prognostic output as an input to output the ameliorative output; and generating, by the diagnostic engine operating on the computing device, the diagnostic output, wherein the diagnostic output includes the first prognostic output and the ameliorative output; an advisory module designed and configured to: retrieve, using the diagnostic output, a supplement instruction set generated for the user wherein the supplement 
The closest available prior art of record are as follows:
The closest prior art Lee (US 2017/0175169 A1) teaches at least a diagnostic engine designed and configured to: receive a first training data set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label; receive a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label (See, for example, Lee: abstract; ¶¶ [0007]-[0033]; [0065]; [0197]; [0275];  FIGS. 1-19).
The next closest prior art is Glotko (US 2013/0339041 A1) teaches an advisory module designed and configured to: receive at least a request for an advisory input; generate at least an advisory output using the at least a request for an advisory input and at least a diagnostic output; (See, for example, Glotko: abstract; ¶¶ [0001]-[0015]; FIGS. 1-2).
The prior art does not teach and/or suggest, inter alia, herein: training, iteratively, by the diagnostic engine operating on the computing device, a first machine-learning model using the first training set and a prognostic label learner machine-learning process; Page 5 of 21 Caldwell Intellectual Property Law, LLC 200 Clarendon St.training, iteratively, by the diagnostic engine operating on the computing device, a second machine-learning model using the second training set and an ameliorative process label learner machine-learning process; generating, by the diagnostic engine operating on the computing device, a first prognostic output of the user using the element of user data and the first machine-learning model, wherein the first machine- learning model uses the element of user data as an input to output the first prognostic output; generating, by the diagnostic engine operating on the computing device, an ameliorative output using the first prognostic output and the second machine-learning model, wherein the second machine- learning model uses the first prognostic output as an input to output the ameliorative output; and generating, by the diagnostic engine operating on the computing device, the diagnostic output, wherein the diagnostic output includes the first prognostic output and the ameliorative output, as recited in independent claim 1 and similarly in claim 11.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442. The examiner can normally be reached between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M./Examiner, Art Unit 3686  

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686